      Case 4:17-cr-00105-ALM-CAN Document 113-1 Filed 06/14/21 Page 1 of 1 PageID #: 666



                                        ERTIFIED MAIL
                                                           FOR                                               l) S POS
                                                                                                             FC Ml L-E T
                                                                                                             SHERIDA
                                                                                                              97378

c W NU WlS-6a                                                                 , IM> TEP st tes.
                                                                              POSTAL SEKVICE

                                                                                      1021        75090
                                                                                                                $0
                                                                                                              R2305E1
                               TDlfi OBbD OODO 1703 41 0




       RECEIVED                                                                                       FOREVER / USA




                JUN 1 4 2021
           CLERK, U.S. DISTRICT COURT
           EASTE N DISTRICT OF TEXAS


I CAt \w
